After argument the court made the following decree:
We are of opinion that the decree of the Circuit Court ought to he affirmed. The property in dispute be--jug given to the mother of the complainants after marriage. *459it may be fairly inferred from the words of the deed, that the intention of the father, the donor, was to give to her a separate estate, which her husband had no right to dis-. gose of in any manner.
Farrow and Gist for appellant.
Gist and Johnson for respondents
It is therefore ordered and adjudged, that the decree of the Circuit Court be affirmed.
Henry W. Desaus sure,
Theodore Gaxixak®,
(Signed) Thos. Waties,
W. D. James,
W. Thompson.